NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                             FOR THE NINTH CIRCUIT                            JAN 24 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-10136

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00172-JAM

  v.
                                                 MEMORANDUM*
JESUS LICEA-AVALOS, a.k.a. J. Jesus
Licea-Avalos

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                            Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Jesus Licea-Avalos appeals from the district court’s judgment and

challenges the 89-month sentence imposed following his guilty-plea conviction for

being a deported alien found in the United States, in violation of 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1326(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Licea-Avalos contends that his sentence is substantially unreasonable

because his reason for reentering the United States was to protect the safety and

welfare of his daughter. The district court did not abuse its discretion in imposing

Licea-Avalos’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The

within-Guidelines sentence is substantively reasonable in light of the 18 U.S.C. §

3553(a) sentencing factors and the totality of the circumstances, including Licea-

Avalos’s criminal history and the need for deterrence and protection of the public.

See id.

      AFFIRMED.




                                          2                                    13-10136